



Exhibit 10.1


Execution Copy




LICENSE AGREEMENT


This License Agreement (“Agreement”) is entered into as of August 6, 2018
(“Effective Date”) between Cleveland BioLabs, Inc., a Delaware corporation
(“CBLI”) and Genome Protection, Inc., a Delaware corporation (“GPI”).




BACKGROUND


CBLI and Everon BioSciences, Inc., a New York corporation (“Everon”) see a
mutually beneficial opportunity in establishing a new company to pursue the
development and commercialization of drugs for the prevention and treatment of
aging and age-related diseases in humans. CBLI and Everon have caused GPI to be
formed for the purposes of pursuing such opportunities.


CBLI is making a capital contribution to GPI pursuant to the certain
Contribution and Subscription Agreement effective as of the Effective Date,
pursuant to which CBLI is making an assignment of certain CBLI patent rights and
related intellectual property and is granting GPI an exclusive license (or
sublicense) of certain other CBLI patent rights and related intellectual
property rights as well as the supply of certain products pursuant to this
Agreement.


This Agreement sets forth the terms and conditions of the exclusive license and
sublicense that constitutes integral part of CBLI’s capital contribution to GPI.


NOW THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, CBLI and GPI agree as follows:




1. DEFINITIONS.


1.1 Defined Terms. Capitalized terms used in this Agreement and not otherwise
defined herein shall have the meaning set forth below.


“Affiliate” means with respect to either party, any Person so long as such
Person that, directly or indirectly, is controlled by, controls or is under
common control with such party. For purposes of this definition only, “control”
means, with respect to any Person, the direct or indirect ownership of more than
fifty percent (50%) of the voting or income interest in such Person (or such
lesser maximum percentage permitted in those jurisdictions where majority
ownership by foreign entities is prohibited) or the possession otherwise,
directly or indirectly, of the power to direct the management or policies of
such Person.


“Applicable Laws” means any national, supra-national, federal, state or local
laws, treaties, statutes (including the FD&C Act), ordinances, rules and
regulations, including any rules, regulations, guidance or guidelines having the
final and binding effect of law, or requirements of Regulatory Authorities,
national securities exchanges or securities listing organizations, government
authorities, courts, tribunals, agencies other than Regulatory Authorities,
legislative bodies and commissions that are in effect from time to time during
the term of the Agreement. For clarification, Applicable Laws include
then-current and applicable good laboratory, medical, clinical and manufacturing
practices.


“BLA” means a biologicals license application, as defined in the FD&C Act, or
any equivalent document filed with the FDA and necessary for the commercial
distribution of a biologicals product for humans or any application or other
documentation filed with any Regulatory Authority of a country other than the
U.S. required for commercial distribution of any biologicals product for humans
in that country.







--------------------------------------------------------------------------------





“Business Day” means any day other than a Saturday, a Sunday, or a national
holiday in the United States.


“CBLI Field” means the prevention or treatment of any disease or condition in
humans that is caused by the recent exposure to ionizing radiation including
mitigation and prevention of Acute Radiation Syndrome (as defined by the Center
for Disease Control and Prevention) and concurrent radiation treatment of humans
or animals diagnosed with oncological conditions at the time of treatment to
treat this condition. For the avoidance of doubt, it is understood and agreed
that the CBLI Field shall not include (i) prevention or treatment of sickness,
diseases, disorders, and frailties caused by prior exposure to radiation
treatment of cancer, and (ii) prevention or treatment of any disease, disorder
or frailty in humans that are “cancer survivors” (i.e., persons who has
completed initial cancer management and has no apparent evidence of active
disease).


“CBLI Intellectual Property” means Know-How, including Program Intellectual
Property, other than Joint Program Intellectual Property, that is Controlled by
CBLI or its Affiliates during the term of this Agreement and that is reasonably
necessary or useful for or directly related to the Development, Manufacture or
Commercialization of the Provided Product. The term CBLI Intellectual Property
does not include (a) any Know-How, which is, as of the Effective Date or later
becomes, generally available to the public, excluding CBLI Confidential
Information or Know-How Controlled by CBLI or its Affiliates that is publicly
disclosed by a Third Party without the consent of CBLI, and Know-How included in
CBLI Patent Rights.


“CBLI Patent Rights” means those Patent Rights that Cover CBLI Intellectual
Property and are Controlled by CBLI or its Affiliates at any time during the
term of this Agreement. CBLI Patent Rights as of the Effective Date are listed
in Schedule A-1 and Schedule A-2 which shall be updated in writing from time to
time, at least annually, during the term of this Agreement.


“Commercially Reasonable Efforts” means (a) with respect to any objective of any
party, commercially reasonable, diligent, good faith efforts to accomplish such
objective as such party would normally use to accomplish a similar objective
under similar circumstances; and (b) with respect to any objective relating to
the Development or Commercialization of the Product for any indication by any
party, efforts and resources normally used by such party with respect to a
product owned by such party or a product for which such party is granted by a
Third Party an exclusive right to develop and commercialize which is of similar
market potential at a similar stage in the development or life of such product,
taking into account issues of safety, efficacy, product profile, the
competitiveness of the marketplace, the proprietary position of the product, the
regulatory structure involved, profitability of the product and other relevant
commercial factors. Commercially Reasonable Efforts shall be determined on a
market-by-market and indication-by-indication basis for the Product, and it is
anticipated that the level of effort may be different for different markets and
may change over time, reflecting changes in the status of the Product and the
indications and/or market(s) involved.


“Commercialization” means any and all activities of importing, exporting,
marketing, promoting, distributing, offering for sale and selling the Product,
which may include clinical trials that are or are not mandated by a Regulatory
Authority to support an application to obtain or maintain Regulatory Approvals
for the Product. When used as a verb, Commercialize means to engage in
Commercialization.


“Confidential Information” means any proprietary or confidential information of
either party or any of its Affiliates (including all GPI Intellectual Property
and all CBLI Intellectual Property) disclosed to the other party or any of its
Affiliates pursuant to this Agreement. Confidential Information shall not
include information which: (a) is known to the receiving party or any of its
Affiliates, as evidenced by the receiving party’s competent records, before
receipt thereof under this Agreement; (b) is disclosed to the receiving party or
any of its Affiliates by a third person who is under no obligation of
confidentiality to the disclosing party hereunder with respect to such
information and who otherwise has a right to make such disclosure; (c) is or
becomes generally known in the public domain or available to the public through
no fault of the receiving party; or (d) is independently developed or acquired
by or on behalf of the receiving party or any of its Affiliates, as evidenced by
the receiving party’s competent records, without access to such information.


“Control or Controlled” means, with respect to any intellectual property right,
the possession (whether by ownership or license) by a party or an Affiliate
thereof of the ability to grant to the other party access or a license as
provided





--------------------------------------------------------------------------------





herein under such intellectual property right without violating the terms of any
agreement or other arrangements between such party or its Affiliate and any
Third Party existing before, or acquired after, the Effective Date.


“Cover” means (a) with respect to a granted patent, a Valid Claim thereof would
be infringed in the absence of a right, authorization, consent or license with
respect to such claimed subject matter, or (b) with respect to a patent
application that has not been granted, a Valid Claim thereof, that if granted,
would be infringed in the absence of a right, authorization, consent or license
with respect to such claimed subject matter.


“Development” means the research and development of the Product, including all
aspects of all activities that are necessary to enable the filing of an IND as
well as those activities occurring from and after the filing of an IND, through
and including obtaining Regulatory Approval of a BLA and any other Regulatory
Approvals required for the Manufacture and Commercialization of the Product in a
country. Development includes performance of clinical trials that are required
by a Regulatory Authority as a condition to obtaining or maintaining Regulatory
Approvals for the Product. When used as a verb, Develop means to engage in
Development.


“FDA” means the United States Food and Drug Administration, or any successor
thereto.


“FD&C Act” means the United States Federal Food, Drug and Cosmetic Act of 1938
and applicable regulations promulgated thereunder, as amended from time to time.


“GPI Field” means the prevention or treatment of any disease, disorder or
frailty in humans caused by aging or where the susceptibility of humans to
contracting such disease, disorder, or frailty is generally recognized by the
scientific and medical community to increase as a function of advanced age,
without reference to the presence of other precursor diseases or disorders,
including the prevention or treatment of any disease, disorder or frailty in
humans that are “cancer survivors” (i.e., persons who are proclaimed to be
“cancer free” at the time of treatment, but have been damaged by conventional
cancer therapy. For the avoidance of doubt, it is understood and agreed that the
GPI Field shall not include means the prevention or treatment of any disease or
condition in humans that is caused by the recent exposure to ionizing radiation
including treatment, mitigation and prevention of Acute Radiation Syndrome and
concurrent radiation treatment of humans diagnosed with oncological conditions
at the time of treatment.


“GPI Intellectual Property” means Know-How, including Program Intellectual
Property, other than Joint Program Intellectual Property, that is owned or
Controlled by GPI or its Affiliates during the term of this Agreement and that
is reasonably necessary or useful for or directly related to the Development,
Manufacture or Commercialization of the Product. The term GPI Intellectual
Property does not include any Know-How, which is, as of the Effective Date or
later becomes, generally available to the public, excluding GPI Confidential
Information or Know-How owned or Controlled by GPI that is publicly disclosed by
a Third Party without the consent of GPI, and Know-How included in GPI Patent
Rights.


“GPI Patent Rights” means those Patent Rights that Cover GPI Intellectual
Property and are Controlled by GPI or its Affiliates at any time during the term
of this Agreement.


“IND” means an investigational new drug application, as defined in the FD&C Act,
filed with the FDA and necessary for beginning clinical trials of any product in
humans or any equivalent application or other documentation filed with any
Regulatory Authority of a country other than the U.S. required to begin clinical
trials of any product in humans in that country.
 
“Joint Patent Rights” means those Patent Rights that Cover Joint Program
Intellectual Property.


“Joint Program Intellectual Property” means Program Intellectual Property that
is owned jointly by the parties.


“Know-How” means discoveries, observations, inventions, know-how, knowledge,
trade secrets, techniques, technology, skill, experience, specification,
methodologies, modifications, improvements, works of authorship, designs and
data (including pharmacological, biological, chemical, biochemical,
toxicological, regulatory, analytical, quality control and stability data)
(whether or not protectable under patent, copyright, trade secrecy or other
laws).





--------------------------------------------------------------------------------







“Licensed Technology”     means, collectively, the CBLI Patent Rights and CBLI
Intellectual Property identified in Section 2.1(a).


“Manufacturing” means any and all activities related to the production of the
Product. Manufacturing shall include: (a) technical and process development
activities in connection with development of the manufacturing or production
process for the Product and scale-up of such process; (b) manufacturing,
production and packaging activities; (c) quality assurance activities; (d)
testing activities, including stability testing and conformance testing; and (e)
any and all other activities required to release manufacturing lots of the
Product. When used as a verb, Manufacture means to engage in Manufacturing.


“Major Market Countries” means the U.S., France, Germany, Italy, Japan, Spain,
and the United Kingdom.


“Patent Rights” means any and all (a) issued patents and (b) pending patent
applications, including all provisional applications, substitutions,
divisionals, continuations, continuations-in-part, renewals, and all letters of
patent granted with respect to any of the foregoing, (c) patents of addition,
restorations, reissues, extensions, supplementary protection certificates,
registration or confirmation patents, patents resulting from post-grant
proceedings, re-examinations; (d) inventor’s certificates; and (e) other forms
of government issued rights substantially similar to any of foregoing, in each
any country in the Territory.


“Person” means any individual, corporation, association, partnership (general or
limited), joint venture, trust, estate, limited liability company, limited
liability partnership, unincorporated organization, government (or any agency or
political subdivision thereof) or other legal entity or organization, other than
CBLI or GPI.


“Product” means any product the Development, Manufacture, use or sale of which
is covered by the CBLI Patent Rights or Joint Patent Rights or makes use of any
CBLI Intellectual Property or Joint Program Intellectual Property.


“Provided Product” means the flagellin product known as entolimod (a.k.a.
CBLB502), a roughly 35kDa protein.


“Program Intellectual Property means, individually and collectively, all
Know-How that is conceived, created, discovered, developed, generated, made or
reduced to practice or tangible medium of expression, solely by or on behalf of
a party either alone or jointly with the other party after the Effective Date
and in the course of performing the Development, Manufacture or
Commercialization of the Product under this Agreement.


“Program Patent Rights” means those Patent Rights that Cover Program
Intellectual Property.


“Regulatory Approvals” means, for any country in the Territory, those
authorizations by the appropriate Regulatory Authority(ies) required for the
Manufacture and Commercialization of the Product in such country, including
Price and Reimbursement Approval at a level acceptable to GPI.


“Regulatory Authority” means any national, supra-national, regional, state or
local regulatory agency, department, bureau, commission, council or other
governmental entity in the Territory, with authority over the distribution,
importation, exportation, Manufacture, production, use, storage, transport,
clinical testing or sale of the Product, including the FDA.


“Regulatory Filing” means all applications, filings, dossiers and the like
submitted to a Regulatory Authority in the Territory for the purpose of
obtaining a Regulatory Approval from such Regulatory Authority.


“Territory” means all the countries of the world.


“Third Party” means any Person other than the parties hereto or their respective
Affiliates.


“Valid Claim” means a claim of a granted patent which has not been disclaimed,
abandoned or surrendered or declared invalid or unenforceable in a final,
unappealable or unappealed decision of a judicial or administrative court,
government agency or patent office of appropriate jurisdiction.





--------------------------------------------------------------------------------







1.2 Other Defined Terms. The following terms shall have the meanings set forth
in the section appearing opposite such term:
“AAA”                    Section 11.2(a)
“Acting Party”                 Section 6.2(d)
“Agreement”                Recitals
“Arbitration Request”            Section 11.2(a)
“Bankruptcy Code”            Section 2.1(f)
“CBLI”    Recitals
“CBLI Development Activities”         Section 4.3
“CCF License”                Section 2.1(b)
“Effective Date”                Recitals
“GPI”                    Recitals
“GPI Development Activities”        Section 4.1
“Indemnified Party(ies)”            Section 9.2
“Indemnifying Party”            Section 9.2
“Joint Development Committee”        Section 3.1(a)
“Losses”                    Section 9.2
“Recipient”                Section 7.1(b)
“Representatives”                Section 12.5
“Responding Party”            Section 7.2(a)
“Submitting Party”            Section 7.2(a).




2. LicenseS; Proprietary RightS


2.1 Grant of Licenses.


(a) Subject to the terms of this Agreement, CBLI hereby grants to GPI, and GPI
hereby accepts, (i) an exclusive, paid-up and royalty-free license, irrevocable,
perpetual license, with the right to grant sublicenses in accordance with
Section 2.1(b), under (A) the CBLI Patent Rights identified in Schedule A-2 and
the CBLI Intellectual Property owned by CBLI that relates directly to such CBLI
Patent Rights and (B) CBLI’s interests in Joint Program Intellectual Property
and Joint Patent Rights to Develop, Manufacture, Commercialize, make, have made,
use, have used, offer for sale, sell, have sold and import the Product in the
GPI Field in the Territory.


(b) Subject to the terms of this Agreement, CBLI hereby grants to GPI, and GPI
hereby accepts, an exclusive, fee-bearing and royalty-bearing sublicense, with
the right to grant sublicenses in accordance with Section 2.1(c), under the CBLI
Patent Rights identified in Schedule A-1 and the CBLI Intellectual Property
Controlled by CBLI that relates directly to such CBLI Patent Rights to Develop,
Manufacture, Commercialize, make, have made, use, have used, offer for sale,
sell, have sold and import Product in the GPI Field in the Territory. The fee
and royalty obligations with respect to the CBLI Patent Rights identified in
Schedule A-1 are specified in Sections 4.B, 4.C, 4.D and 4.E of the certain
Exclusive License Agreement effective as of July 1, 2004 between CBLI and The
Cleveland Clinic Foundation, as amended, a copy of which is attached to this
Agreement as Exhibit 1 (the “CCF License”). GPI acknowledges and agrees that
this Agreement, as applicable to the CBLI Patent Rights identified in Schedule
A-1 is subject to and GPI shall be bound by the rights and obligations due to
The Cleveland Clinic Foundation contained in Sections 2.A, 2.G, 2.H, 4.B, 4.C,
4.D, 4.E, 6, 12, 13, 14 and 15 of the CCF License intended for the protection of
The Cleveland Clinic Foundation.


(c) The right of GPI to grant sublicenses under Section 2.1(a) or Section 2.1(d)
is subject to the requirement that each such sublicense shall be in writing and
shall include provisions (i) acknowledging that such sublicense is subject to
the applicable license(s) granted hereunder, (ii) requiring each sublicensee to
perform all applicable obligations of GPI hereunder in the applicable portion of
the Territory (specifically including the obligation to make reports at least
the same extent as required under this Agreement), and (iii) prohibiting further
sublicensing by the sublicensee (except for a case of further sublicense by
sublicensee to any Affiliate of the sublicensee), unless otherwise consented by
CBLI.





--------------------------------------------------------------------------------





GPI shall at all times remain responsible for the performance of any of its
sublicensees. In the event that GPI (including a GPI Affiliate) grants a
sublicense to a Third Party, GPI shall provide a copy of such sublicense it
enters into to CBLI promptly following execution with redaction of GPI’s
sensitive information, provided that such redactions shall not prevent CBLI from
determining that the sublicense conforms to the requirements imposed under this
Agreement for the protection of CBLI.


(d) If, during the term of this Agreement, CBLI or one of its Affiliates has or
obtains any patent or other proprietary right that could be asserted to prevent
GPI from practicing the Licensed Technology to Develop, Manufacture,
Commercialize, make, have made, use, have used, offer for sale, sell, have sold
and import Product in the GPI Field in the Territory, as applicable, CBLI will
grant and hereby agrees to grant GPI a non-exclusive, irrevocable, perpetual,
paid-up and royalty-free license, with the right to sublicense, to such patent
or other proprietary right solely within the GPI Field, as applicable.


(e) Subject to the terms of this Agreement, GPI hereby grants to CBLI, and CBLI
hereby accepts, a non-exclusive, irrevocable, perpetual, paid-up and
royalty-free license, with the right to grant sublicenses in accordance with
Section 2.1(c) (with all references in Section 2.1(c) being deemed references to
CBLI and all references in Section 2.1(c) to CBLI being deemed references to
GPI) under the GPI Program Patent Rights and the GPI Program Intellectual
Property and GPI’s interest in Joint Program Intellectual Property and Joint
Patent Rights solely within the CBLI Field.


(f) The licenses granted under this Section 2.1 shall be treated as licenses of
rights to “intellectual property” (as defined in Section 101(56) of Title 11 of
the United States Code, as amended (the “Bankruptcy Code”)) for purposes of
Section 365(n) of the Bankruptcy Code. The parties agree that the party holding
the license from the other party may elect to retain and may fully exercise all
of its rights and elections under the Bankruptcy Code, provided that it abides
by the terms of this Agreement.


(g) Each party, as applicable, shall mark or have marked all containers or
packages of any products that are the subject of the licenses granted under this
Section 2.1 in accordance with the patent marking laws of the jurisdiction in
which such products are Manufactured or Commercialized.


2.2 Proprietary Rights. (a) This Agreement does not convey to CBLI any rights in
any GPI Intellectual Property, GPI Patent Rights, GPI’s interest in Joint
Program Intellectual Property or Joint Patent Rights or any other intellectual
property or Patent Rights of GPI by implication, estoppel or otherwise except
for the rights expressly granted Section 2.1(e). Title to the GPI Intellectual
Property, GPI Patent Rights, GPI’s interest in Joint Program Intellectual
Property or Joint Patent Rights, and any other intellectual property or Patent
Rights of GPI shall at all times remain vested in GPI. This Agreement does not
convey to GPI any rights in any CBLI Intellectual Property, CBLI Patent Rights,
CBLI’s interest in Joint Program Intellectual Property or Joint Patent Rights or
any other intellectual property or Patent Rights of CBLI by implication,
estoppel or otherwise except for the rights expressly granted in Sections
2.1(a), 2.1(b), 2.1(c) and 2.1(d). Title to the CBLI Intellectual Property, CBLI
Patent Rights, CBLI’s interest in Joint Program Intellectual Property or Joint
Patent Rights and any other intellectual property or Patent Rights of CBLI shall
at all times remain vested in CBLI.


(b) Inventorship of all Program Intellectual Property shall be determined in
accordance with U.S. patent law (and other U.S. intellectual property law, if
applicable). Ownership of all Program Intellectual Property shall follow the
inventorship, whether patentable or not. If required, patent counsel mutually
acceptable to the parties and selected by the Joint Development Committee shall
determine inventorship of all Program Intellectual Property in accordance with
U.S. patent law (and other U.S. intellectual property law, if applicable).


(c) Neither party shall use Program Intellectual Property Controlled solely by
the other party or Confidential Information nor intellectual property rights of
the other party except as otherwise expressly permitted in this Agreement.




3. GOVERNANCE; information sharing







--------------------------------------------------------------------------------





3.1 Joint Development Committee. (a) Within thirty (30) days after the Effective
Date, a Joint Development Committee (“Joint Development Committee”) shall be
established with the responsibilities and authority set forth in this Section
3.1 and shall exists for the duration of this Agreement, unless otherwise agreed
between the parties. The Joint Development Committee shall consist of four (4)
members, two (2) members to be appointed by each of CBLI and GPI. Each party
may, with notice to the other, substitute any of its members serving on the
Joint Development Committee and may invite ad hoc non-voting members as desired.
The parties may also, by mutual agreement, increase or (subject to Section
3.1(d)) decrease the number of members serving on the Joint Development
Committee; provided that the number of members representing each party remains
equal. GPI shall have the right to appoint one of its members to be the
chairperson of the Joint Committee, whose term shall run for so long as the
Joint Development Committee is in existence.


(b) The Joint Development Committee shall have the responsibility and authority
to: (i) create mechanisms for interaction of the parties with respect to
submission of Regulatory Filings; (ii) coordinate efforts of the parties to
assure proper reporting of all adverse events; (iii) develop standard clinical
and quality assurance operating procedures; (iv) determine the availability,
timing, and amount of the Product to be supplied by CBLI to GPI for the conduct
of the GPI Development activities, in accordance with Section 4, and procedures
for forecasting and ordering same; and (v) perform such other functions as the
parties may agree in writing. The Joint Development Committee shall have no
authority other than that expressly set forth in this Section 3.1.


(c) The Joint Development Committee shall hold meetings as mutually agreed by
the parties, but in no event less than annually unless GPI and CBLI mutually
agree, no later than thirty (30) days in advance of any meeting following the
initial meeting of the Joint Development Committee, that no new business has
transpired that would require a meeting of the Joint Development Committee. The
meetings may be held by telephone or video conference. Minutes of all meetings
setting forth decisions of the Joint Development Committee shall be prepared by
the party chairing such meeting and circulated to both parties within thirty
(30) days after each meeting, and shall not become official until approved by
both parties in writing; minutes shall be presented for approval as the first
order of business at the subsequent Joint Development Committee meeting, or if
it is necessary to approve the minutes prior to such subsequent meeting, then
the parties shall approve the minutes within thirty (30) days of receipt
thereof.


(d) The quorum for Joint Development Committee meetings shall be two (2)
members, provided there are at least one (1) member from each of CBLI and GPI
present. The Joint Development Committee will render decisions by unanimous
vote. The members of the Joint Development Committee shall act in good faith to
cooperate with one another and to reach agreement with respect to issues to be
decided by the Joint Development Committee.


(e) Disagreements among the Joint Development Committee will be resolved via
good-faith discussions; provided, that in the event of a disagreement that
cannot be resolved within fifteen (15) days after the date on which the
disagreement arose, the matter shall be resolved pursuant to Section 11.1 (first
sentence); provided that if the dispute cannot be resolved pursuant to Section
11.1 (first sentence) within fifteen (15) days, then the party bearing the cost
of performance of the obligation under this Agreement to which the dispute
relates shall in good faith make the final determination with respect thereto,
and such determination shall be final and binding and shall not be subject to
Section 11.2. Notwithstanding the foregoing, in all cases (i) CBLI shall make
the final determination with respect to any matter relating to safety of the
Product and (ii) GPI shall make the final determination with respect to the
Development and Commercialization of the Product. The Joint Development
Committee shall not have any authority to resolve disputes with respect to the
interpretation, breach, termination or invalidity of the Agreement or matters
concerning the prosecution or enforcement of Program Intellectual Property,
which shall be addressed using the procedures specified in Section 6.


3.2 Operating Principles; Expenses. The parties hereby acknowledge and agree
that the deliberations and decision-making of the Joint Committee, and any
subcommittee established by the Joint Development Committee shall be in
accordance with the following operating principles: (a) decisions should be made
in a prompt manner; and (b) the parties’ mutual objective is to maximize the
clinical and commercial success of the Product in the Territory, consistent with
sound and ethical business and scientific practices. The parties shall each bear
all expenses of their respective representatives on the Joint Development
Committee and any subcommittee established under this Agreement. The Joint
Development Committee and any subcommittees established pursuant to this
Agreement, will have only such





--------------------------------------------------------------------------------





powers as are specifically delegated to it in this Agreement, and will have no
power to amend this Agreement or waive a party’s rights or obligations under
this Agreement.


3.3 Information Disclosure. Information that otherwise falls under the
definition of Confidential Information contained in reports made pursuant to
Section 3.1 or otherwise communicated between the parties will be subject to the
confidentiality provisions of Section 6.1. Each party shall have the right to
use the Confidential Information disclosed by the other party without charge,
but only to the extent necessary to enable each party to carry out their
respective roles defined in this Agreement or otherwise in exercise of rights
granted to it pursuant to this Agreement.




4. Development; COMMERCIALIZATION; REGULATORY MATTERS


4.1 Development of the Product. (a) GPI shall be solely responsible for carrying
out, at its expense, all activities relating to Development of the Product in
the GPI Field, other than those limited activities set forth in Section 4.3 as
“CBLI Development Activities” (the “GPI Development Activities”). GPI
Development Activities shall include, without limitation, (i) preparing
Regulatory Filings in the Territory for the Product in the GPI Field, (ii)
establishing and interacting with all independent review boards related to the
Development of the Product in the GPI Field in the Territory, as further
provided in Section 4.6, (iii) developing as necessary new dosage forms for the
Product for use in the GPI Field in the Territory, and (iv) conducting (or
having conducted) all clinical trials for the Product in the GPI Field in the
Territory.


(b) GPI will provide CBLI, in a timely manner, with access to all clinical,
safety and other data arising from the GPI Development Activities. CBLI shall
have the right to cross-reference all such data and information in any
regulatory filing for the Product inside the CBLI Field in the Territory.


4.2 Commercialization of the Product. GPI shall be solely responsible for
carrying out, at its expense, all activities relating to Commercialization of
the Product in the GPI Field in the Territory.


4.3 CBLI Obligations. As between GPI and CBLI, CBLI shall be responsible for (i)
making available to GPI the CBLI Know-How as further described in Section 4.4,
(ii) processing all safety reports and notifying GPI of any Product withdrawals
or recalls, as further described in Section 4.8, and (iii) supplying Product to
GPI for clinical trials, as further described in Section 5.1 (collectively, the
“CBLI Development Activities”).


4.4 Transfer of CBLI Know-How. Within thirty (30) days after the Effective Date,
CBLI shall disclose and transfer to GPI all CBLI Know-How that CBLI reasonably
believes is necessary to GPI in the performance of the GPI Development
Activities in accordance with this Agreement. Thereafter, CBLI will disclose and
supply to GPI from time to time any material modifications or updates to the
CBLI Know-How that CBLI reasonably believes are necessary to GPI in the
performance of the GPI Development Activities. In the event that GPI believes in
good faith that CBLI has not disclosed to GPI CBLI Know-How that is necessary to
GPI in the performance of the GPI Development Activities, GPI shall so notify
CBLI in writing and CBLI shall not unreasonably withhold any such CBLI Know-How
from disclosure to GPI.


4.5 Regulatory Filings in the GPI Field. (a) GPI shall prepare all Regulatory
Filings for the Product in the GPI Field in the Territory. GPI shall ensure that
all such Regulatory Filings conform strictly to all Applicable Laws. In the
preparation of such Regulatory Filings, GPI shall have the right to
cross-reference data in the Regulatory Filings of CBLI or its Affiliates for the
Provided Product in indications in the CBLI Field. GPI shall ensure that all
clinical and other data or information submitted by GPI to CBLI in connection
with the GPI Development Activities is complete and accurate in all respects.


(b) GPI shall submit to CBLI each proposed Regulatory Filing prepared as
provided under Section 4.5(a) for CBLI’s comments and review. CBLI shall notify
GPI in writing of any CBLI proposed modifications to such Regulatory Filing as
soon as reasonably practicable after CBLI’s receipt of such filing, and GPI may
implement such proposed modifications as soon as reasonably practicable;
provided that GPI shall be required to implement any proposed modification that
CBLI determines, in its reasonable judgment, based on specific and verifiable
information that the





--------------------------------------------------------------------------------





comments are addressed to an unacceptable safety or regulatory risk associated
with the Development or Commercialization of the Product in the GPI Field
(including, without limitation, where a Regulatory Filing for the Product in the
GPI Field in the Territory will adversely affect the then existing Regulatory
Approval of the Provided Product or then pending Regulatory Filings for approval
of the Product in an indication in the CBLI Field).


(c) GPI will file in its own name, all Regulatory Filings finalized in
accordance with Section 4.5(b) with the proper Regulatory Authority. GPI shall
provide to CBLI copies (which may be wholly or partly in electronic form) of all
Regulatory Filings for the Product in the GPI Field submitted to Regulatory
Authorities in the Territory within a reasonable time following the filing
thereof. In addition, the Joint Development Committee shall implement policies
and procedures for providing to CBLI a copy of all correspondence or
communications, other than Regulatory Filings, with Regulatory Authorities
relating to the Product in the GPI Field in the Territory.


4.6 Interactions with Clinical or Regulatory Authorities. GPI shall establish
and be responsible for interacting with all independent review boards related to
the Development of the Product in the GPI Field in the Territory. GPI shall also
be responsible for and control all interactions with Regulatory Authorities with
respect to the Product in the GPI Field. GPI shall provide CBLI reasonable
advance written notice of meetings and conference telephone calls with any
Regulatory Authority related to the Product in the GPI Field in the Territory,
and GPI shall use Commercially Reasonable Efforts to invite one senior
regulatory executive of CBLI to attend meetings with such Regulatory Authorities
as a silent observer, if and to the extent permitted by the relevant Regulatory
Authority.


4.7 Ownership of Regulatory Approvals and Data. As between the parties, GPI
shall own and maintain all Regulatory Filings and all Regulatory Approvals that
relate to the Product in the GPI Field in the Territory and shall own all
clinical and other data arising in the Development, which data shall be deemed
to be GPI Know-How.


4.8 Adverse Event Reporting. (a) Each party shall promptly inform the other
party of any adverse safety information or data affecting the Provided Product
in the CBLI Field and in the Territory or the Product in the GPI Field in the
Territory or either party’s obligations with respect to the safety of the
Product under this Agreement.


(b) GPI shall have sole responsibility for all adverse event reporting,
including any and all Serious Adverse Events (as defined at 21 C.F.R. 312.32(a))
in the U.S. and any aggregate and individual case safety reports with respect to
the Product for all indications in the GPI Field in the Territory; and GPI shall
maintain a unified worldwide adverse event database for the Product.


(c) CBLI shall maintain its existing adverse event database for the Provided
Product, and will provide, upon request by GPI, any safety information in CBLI’s
Control and reasonably required by GPI in connection with the Development and
Commercialization of the Product and all reasonable assistance in responding to
safety queries related to the Product in the GPI Field and in assessing safety
issues related to the Product in the GPI Field. Details of safety reporting
activities relating to the Product in the GPI Field in the Territory will be
addressed in a pharmacovigilance agreement, which the parties shall enter into
prior to the initiation of a clinical trial for the Product in the GPI Field in
the Territory.


4.9 Standards of Conduct. The parties shall use Commercially Reasonable Efforts
to perform or shall use Commercially Reasonable Efforts to ensure that its Third
Party contractors perform, all regulatory activities in good scientific manner
and in compliance with Applicable Laws.




5. MANUFACTURE AND SUPPLY


5.1 Clinical Supply from CBLI. Subject to the provisions of Section 4.1, CBLI
shall be responsible for and shall use its Commercially Reasonable Efforts to
supply or have supplied to GPI, at no charge, that number of units of the
Provided Product necessary to complete those clinical trials of the Provided
Product that are sponsored by GPI and necessary to file a BLA.


5.2 Commercial Supply. (a) The parties will use Commercially Reasonable Efforts
to determine whether GPI or CBLI should be responsible for manufacture of
commercial supply of Provided Product.





--------------------------------------------------------------------------------







(b) Until the parties make a determination regarding whether one of the parties
will assume responsibility for manufacturing commercial supply of the Provided
Product as set forth in Section 5.2(a), GPI shall purchase its supply of the
Provided Product exclusively from a Third Party contract manufacturer acceptable
to the Joint Development Committee in accordance with Section 3. The parties
shall coordinate their efforts to reduce the likelihood of supply interruptions
at the time GPI or CBLI assumes responsibility for manufacture of commercial
quantities of the Provided Product.


(c) If the parties determine that GPI shall be responsible for the Manufacture
of commercial supply of Provided Product and/or drug substance for Provided
Product, then GPI shall enter into a supply agreement(s) and a quality
agreement(s) for the supply of drug substance and/or commercial supply of
Provided Product. If the parties determine that CBLI shall be responsible for
the commercial manufacture of the Provided Product and/or drug substance for
Provided Product, then at GPI’s request CBLI shall enter into a supply
agreement(s) and a quality agreement(s) for the supply of drug substance or
later stage clinical or commercial supply of the Provided Product. The supply
agreement(s) and quality agreement(s) shall be negotiated and managed by the
parties and shall be on customary terms and conditions.




6. PATENT matters


6.1 Disclosure; Patent Prosecution. (a) Each of CBLI and GPI shall promptly and
fully disclose to the other in writing reasonably detailed written reports
describing any Know-How that might, under the applicable U.S. patent laws, be
patentable and constitute Program Intellectual Property (whether or not Joint
Program Intellectual Property), regardless of the place of invention of such
Know-How. With respect to the Licensed Technology that does not fall under the
foregoing sentence, CBLI shall promptly disclose to GPI any Licensed Technology
that arises during the term of the Agreement after such time as CBLI has taken
steps deemed reasonably necessary by CBLI in its sole discretion to protect such
Licensed Technology that constitutes CBLI Patent Rights, and with respect to GPI
Intellectual Property that does not fall under the foregoing sentence, GPI shall
promptly disclose to CBLI any GPI Intellectual Property and GPI Patent Rights
after such time as GPI has taken steps deemed reasonably necessary by GPI in its
sole discretion to protect such GPI Intellectual Property and GPI Patent Rights
and only if such GPI Intellectual Property and GPI Patent Rights are the subject
of the license set forth in Section 2.1(e) at such time. Within forty-five (45)
days following the date of disclosure regarding the existence of Program
Intellectual Property, the parties shall mutually confirm the inventorship and
ownership of the Program Intellectual Property in accordance with Section 2.2(b)
and, in the case of the Joint Program Intellectual Property, the parties shall
confer and mutually agree as to appropriate protection for such Joint Program
Intellectual Property, including an application, preparation, prosecution and
maintenance strategy. Notwithstanding the provisions of this Section 6.1(a),
neither party shall file any Patent Right relating to Program Intellectual
Property without prior written mutual confirmation of inventorship and ownership
in accordance with the immediate previous sentence nor any Joint Patent Right
relating to Joint Program Intellectual Property without the other party’s prior
written consent (which shall not be unreasonably withheld, delayed or
conditioned).


(b) Subject to the last sentence of Section 6.1(a), CBLI shall (i) file,
prosecute, and maintain those CBLI Patent Rights listed on Schedule A-1 and
Schedule A-2, at CBLI’s sole expense, in each Major Market Country in the
Territory and in any other countries within the Territory upon which CBLI and
GPI agree. CBLI shall promptly furnish or have furnished to GPI copies of all
patents, patent applications, substantive patent office actions, and substantive
responses received or filed in connection with such patents and patent
applications. In the case of patent applications and responses, copies will be
furnished to GPI as soon as possible after CBLI’s receipt of the same; provided,
that CBLI shall furnish such copies at least thirty (30) days before filing or
mailing, as the case may be. GPI may itself or through its attorney offer
comments and suggestions with respect to the matters that are the subject of
this Section 6.1(b) and CBLI shall consider such comments and suggestions. If
reasonably necessary, GPI shall cooperate, at CBLI’s expense, in the
preparation, filing, prosecution and maintenance of any and all CBLI Patent
Rights that are the subject of this Section 6.1(b). CBLI shall promptly provide
notice to GPI as to all matters that come to its attention that may affect the
preparation, filing, prosecution or maintenance of any CBLI Patent Rights. In
the event that CBLI elects not to file for patent protection, or elects not to
prosecute or maintain a patent or patent application under, the CBLI Patent
Rights described in this Section 6.1(b) in a particular country(ies), CBLI shall
notify GPI of such decision as soon as





--------------------------------------------------------------------------------





possible no later than sixty (60) days prior to the final deadline for any
pending action or response that may be due with respect to such CBLI Patent
Right with the applicable patent authority. In the event GPI provides written
notice expressing its interest in prosecuting and maintaining such CBLI Patent
Right, CBLI shall cooperate with GPI to permit GPI to file, prosecute, and
maintain such CBLI Patent Rights, at GPI’s sole expense, subject to the
provisions of Section 6.1(c).


(c) Subject to the last sentence of Section 6.1(a), GPI shall have the sole
right, but not the obligation, to prepare, file, prosecute, and maintain each of
the CBLI Patent Rights for which CBLI has the first right to file, prosecute and
maintain and either elects not to prosecute or that are abandoned by CBLI, each
as provided in Section 6.1(b) in the relevant country(ies). With respect to
Joint Patent Rights, GPI shall use outside patent counsel reasonably acceptable
to both parties, and such outside counsel shall be responsible to both GPI and
CBLI, and shall use reasonable efforts to solicit both GPI’s and CBLI’s advice
on material prosecution matters related thereto. Such outside patent counsel
shall meet with GPI and CBLI patent counsel on a regular basis as needed to
discuss strategy for the preparation, filing, prosecution and maintenance of the
Joint Patent Rights. GPI shall be solely responsible for costs associated with
the GPI Patent Rights and CBLI Patent Rights for which GPI is responsible under
this Section 6.1(c). CBLI shall pay the costs associated with the Joint Patent
Rights (if any) relating to the CBLI Patent Rights listed on Schedule A-1 and
Schedule A-2, in each Major Market Country in the Territory and in any other
countries within the Territory upon which CBLI and GPI agree. GPI shall promptly
furnish or have furnished to CBLI copies of all patents, patent applications,
substantive patent office actions, and substantive responses received or filed
in connection with such applications for Joint Patent Rights and CBLI Patent
Rights at least thirty (30) days before filing or mailing, as the case may be,
and use reasonable efforts to solicit CBLI’s advice and review of Joint Patent
Rights and CBLI Patent Rights and material prosecution matters related thereto
in reasonable time prior to filing thereof, and GPI shall consider in good faith
CBLI’s reasonable comments and suggestions related thereto; provided that
nothing herein shall obligate GPI to adopt or follow such comments or
suggestions. If reasonably necessary, CBLI shall cooperate in the preparation,
filing, prosecution and maintenance of any GPI Patent Rights (at GPI’s expense),
CBLI Patent Rights (at CBLI’s expense) or Joint Patent Rights (at each of GPI’s
and CBLI’s expense, allocated on a pro rata basis for Joint Patent Rights
prosecuted in the Major Market Countries or at GPI’s expense for any other
countries).
   
(d) The parties will cooperate with one another in connection with any request
for patent term extension under 35 U.S.C. §156 in the U.S., or analogous
statutes or regulations in other jurisdictions in the Territory, for patents
relating to the Products.


6.2 Enforcement. (a) If either party learns of any actual or threatened
infringement or misappropriation or any attack on the validity or enforceability
by a Third Party with respect to Joint Patent Rights, Joint Program Intellectual
Property or Licensed Technology anywhere in the Territory, such party shall
promptly notify the other party and shall provide such other party with
available evidence of such events.


(b) GPI shall have the first option to pursue any enforcement or defense of
Licensed Technology, Joint Program Intellectual Property and Joint Patent Rights
against infringement or misappropriation within the GPI Field, including defense
against a declaratory judgment action alleging invalidity or non-infringement of
any of the Licensed Technology, Joint Program Intellectual Property and Joint
Patent Rights; provided, that GPI pays all costs and expenses related to the
same, keeps CBLI reasonably informed of its progress and provides CBLI with
copies of any substantive documents related to such proceedings and reasonable
notice of all such proceedings. GPI’s costs and expenses in prosecuting or
defending such matters shall be subject to expense allocation (and
reimbursement, if any) in accordance with Section 6.2(e). GPI shall notify CBLI
of its decision to exercise its right to enforce or defend Licensed Technology,
Joint Program Intellectual Property or Joint Patent Rights within the GPI Field
as soon as possible, but not later than sixty (60) days following its discovery
or receipt of notice of the alleged infringement or misappropriation.


(c) If (i) GPI notifies CBLI that it will not enforce any Licensed Technology,
Joint Program Intellectual Property or Joint Patent Rights in accordance with
Section 6.2(b); (ii) GPI has exhausted all legal appeals with respect to causing
the alleged infringement or misappropriation to cease or causing the person
alleging the infringement or misappropriation to forebear, (iii) GPI fails to
bring an infringement or misappropriation action within one hundred twenty (120)
days following its discovery or receipt of notice of the alleged infringement or
misappropriation or (iv) GPI is not diligently pursuing an infringement or
misappropriation action or diligently defending the validity or





--------------------------------------------------------------------------------





enforceability of Licensed Technology, Joint Program Intellectual Property or
Joint Patent Rights at issue, then CBLI shall have the right to pursue the
alleged infringer or party responsible for the alleged misappropriation or take
control of any action initiated by, or being defended by, GPI at CBLI’s own
expense. Notwithstanding the foregoing, if GPI has not initiated an infringement
or misappropriation action as described under (iii) above, or ceased to pursue
such action, on the advice of outside patent counsel, then CBLI agrees not to
(and shall cause, to the extent CBLI has the legally enforceable right to do so,
its licensor(s) not to) initiate such an action without GPI’s prior consent not
to be unreasonably withheld or delayed (with the determination of reasonableness
taking into account the costs of such litigation, its likelihood for success,
the potential damages or settlement recovery, and the potential for exposure to
counterclaims and defenses against GPI with respect to any GPI Patent Rights
with respect to the applicable the Product). In any such case, GPI will,
wherever possible under Applicable Law, substitute CBLI as party plaintiff for
purposes of pursuing any alleged infringer or party responsible for the alleged
misappropriation, or as defendant for defending any Licensed Technology, Joint
Program Intellectual Property or Joint Patent Rights. In the event that CBLI
fails to prevent its licensor(s) from bringing an infringement action as
described above, then, at GPI’s request, CBLI shall request that such licensor
execute an agreement confirming that the decision to enforce was made despite
GPI’s objection. CBLI’s licensor(s) shall not be responsible for reimbursing any
litigation costs and shall have no right to obtain reimbursement for its
litigation costs from GPI.


(d) Any recovery of damages or other sums recovered in a proceeding or action
with regard to Licensed Technology, Joint Program Intellectual Property or Joint
Patent Rights handled by a party pursuant to Section 6.2(b) or Section 6.2(c)
shall be applied first in satisfaction of any unreimbursed expenses and legal
fees of the party bringing or defending the proceeding or action (the “Acting
Party”) and next, if applicable, in satisfaction of the costs and expenses
incurred by the other party in connection therewith, including reasonable
attorneys’ fees involved in the prosecution and/or defense of any proceeding or
action and, if after such reimbursement any funds shall remain from such damages
or other sums recovered, the remaining recovery shall be retained one hundred
percent (100%) by the Acting Party. No settlement, consent judgment or other
voluntary final disposition of any suit regarding Licensed Technology, Joint
Program Intellectual Property or Joint Patent Rights may be entered into without
the consent of the other party, which consent shall not be unreasonably
withheld.


(e) In any infringement or misappropriation suit that either party may institute
to enforce Licensed Technology, Joint Program Intellectual Property or Joint
Patent Rights, or in any declaratory judgment action alleging invalidity,
non‑infringement or non-misappropriation of any Licensed Technology brought
against CBLI or GPI, the other party shall, at the request and expense of the
party initiating or defending the suit or action, cooperate and assist in all
reasonable respects, having its employees testify when requested and making
available relevant records, papers, information, specimens and the like. In
addition, upon the reasonable request of the party instituting an action under
Section 6.2(a) or Section 6.2(b), or if required by Applicable Law, the other
party shall join such action and shall be represented using counsel of its own
choice, at the requesting party’s expense; provided, that if GPI does not
initiate an action hereunder on the advice of outside patent counsel, then CBLI
may not require GPI to join such action but CBLI may have GPI join such action
as an involuntary party, but GPI shall not be required to participate in such
action.


(f) Notwithstanding any provisions of this Section 6.2 to the contrary, each
party shall promptly give written notice to the other of any filing of which it
becomes aware, for regulatory approval of a generic form of the Product if such
filing becomes permissible in any country of the Territory during the term of
this Agreement. GPI shall then have the right to bring such an infringement
action, in its discretion and at its own expense, in its own name and/or in the
name of CBLI using the procedure set forth in Section 6.2(b). If GPI does not
wish to bring such action it shall notify CBLI promptly, in such a manner as to
not prejudice such infringement action, and CBLI may bring such action using the
procedure set forth in Section 6.2(c). For the avoidance of doubt, if GPI does
not initiate an infringement action hereunder on the advice of outside patent
counsel, then CBLI agrees not to (and shall cause, to the extent CBLI has the
legally enforceable right to do so, its licensor(s) not to) initiate such an
action without GPI’s prior consent not to be unreasonably withheld or delayed.


6.3 Third Party Licenses; Defense of Infringement Actions. Each party shall
bring to the attention of the other party, as soon as possible and in no event
in a timeframe that would be prejudicial to the matter, all information
regarding potential infringement or misappropriation of Third Party Patent
Rights or Know-How as a result of the Development, Manufacture, or
Commercialization of the Product in the GPI Field in the Territory. The parties
shall discuss such





--------------------------------------------------------------------------------





information and decide how to handle such matter. This Section 6.3 shall not be
interpreted as placing on either party a duty of inquiry regarding Third Party
intellectual property rights.




7. Confidentiality


7.1 Confidentiality. (a) During the term of this Agreement and for five (5)
years thereafter, each party (i) shall maintain in confidence all Confidential
Information of the other party; (ii) shall not use such Confidential Information
for any purpose except as permitted by this Agreement; and (iii) shall not
disclose such Confidential Information to anyone other than those of its
Affiliates, sublicensees, prospective sublicensees, officers, directors,
employees, consultants, agents or subcontractors who are bound by written
obligations of nondisclosure and non-use no less stringent than those set forth
in this Section 7 and to whom such disclosure is reasonably necessary or useful
in connection with such party’s activities as contemplated in this Agreement.
Each party shall ensure that such party’s Affiliates, sublicensees, prospective
sublicensees, officers, directors, employees, consultants, agents and
subcontractors comply with these obligations. Each party shall notify the other
promptly on discovery of any unauthorized use or disclosure of the other’s
Confidential Information, including, without limitation, the other’s trade
secrets or proprietary information.


(b) Notwithstanding the provisions of Section 7.1(a), a party receiving
Confidential Information (the “Recipient”) may disclose Confidential Information
to the extent such disclosure is (i) made in response to a valid and final order
or subpoena of a court of competent jurisdiction or other governmental body of a
country or any political subdivision thereof of competent jurisdiction;
provided, that Recipient provides the other party with prior written notice of
such disclosure (if practicable) in order to permit the other party to seek a
protective order or other confidential treatment of such Confidential
Information; and provided further that any Confidential Information so disclosed
will be limited to that information that is legally required to be disclosed in
such response to such court or governmental order or subpoena; (ii) otherwise
required by Applicable Laws; provided, that Recipient provides the other party
with prior written notice of such disclosure (if practicable) in order to permit
the other party to seek a protective order or confidential treatment of such
Confidential Information; and provided further that any Confidential Information
so disclosed will be limited to that information that is legally required by
Applicable Law to be disclosed; (iii) made by the Recipient to a Regulatory
Authority, as required to conduct Development or obtain or maintain Regulatory
Approvals; provided that reasonable efforts shall be used to ensure confidential
treatment of such Confidential Information; (iv) made by the Recipient to a
Third Party as may be necessary or useful in connection with the Development,
Manufacturing or Commercialization related to the Product; provided the Third
Party is bound by written confidentiality obligations no less protective that
those set forth in this Agreement; (v) made by Recipient to a U.S. or foreign
tax authority to the extent legally required by Applicable Laws to be disclosed;
(vi) made by Recipient to its representatives or to third parties in connection
with sublicensing or financing activities of the Recipient; provided that the
Third Party is bound by written confidentiality obligations no less protective
that those set forth in this Agreement; (vii) made by Recipient or any of its
representatives in the filing or publication of Patent Rights relating to the
Product to the extent such disclosure in the filing or publication of Patent
Rights is reasonably necessary for support of the Patent Rights; (viii) made by
Recipient to comply with Applicable Laws related to securities laws disclosure
requirements or any disclosure requirements of any applicable stock market or
securities exchange; or (ix) made by Recipient in compliance with Section 7.3.


7.2 Publications. (a) Each party recognizes the mutual interest in obtaining
valid patent protection and in protecting business interests and trade secret
information. Consequently, except for disclosures permitted pursuant to Section
7.1(b), if a party wishes to make a publication containing (i) any CBLI
Intellectual Property or subject of CBLI Patent Rights, or (ii) any GPI
Intellectual Property or subject of GPI Patent Rights, the party disclosing or
submitting such proposed publication (“Submitting Party”) shall send the other
party (“Responding Party”) by expedited delivery a copy of the proposed
publication to be submitted and shall allow the Responding Party a reasonable
time period (but no more than sixty (60) days from the date of confirmed
receipt) in which to determine whether the proposed publication contains subject
matter for which patent protection should be sought (prior to publication of
such proposed publication) for the purpose of protecting an invention, or
whether the proposed publication contains Confidential Information of the
Responding Party. Following the expiration of applicable time period for review,
the Submitting Party shall be





--------------------------------------------------------------------------------





free to submit such proposed publication for publication and publish or
otherwise disclose to the public such scientific or clinical results, subject to
the procedures set forth in Section 7.2(b).


(b) If the Responding Party believes that the subject matter of the proposed
publication contains Confidential Information or a patentable invention of the
Responding Party, then prior to the expiration of the applicable time period for
review, the Responding Party shall notify the Submitting Party in writing of its
determination that such proposed publication contains such information or
subject matter for which patent protection should be sought. On receipt of such
written notice from the Responding Party, the Submitting Party shall delay
public disclosure of such information or submission of the proposed publication
for an additional period of ninety (90) days to permit preparation and filing of
a patent application on the disclosed subject matter. The Submitting Party shall
thereafter be free to publish or disclose such information, except that the
Submitting Party may not disclose any Confidential Information of the Responding
Party in violation of Sections 7.1 and 7.2; provided that the parties shall use
reasonable efforts to provide scientifically meaningful equivalent information
that is not Confidential Information for use in such disclosure.


7.3 Publicity. No public announcement or disclosure may be made by any party
with respect to the subject matter of this Agreement without the prior written
consent of the other party; provided, that the provisions of this Section 7.3
will not prohibit (a) any disclosure required by any applicable legal
requirement, including any legal requirement or listing standard of any exchange
or quotation system on which the disclosing parties securities are listed or
traded or to be listed or traded (in which case the disclosing party will
provide the other party with the opportunity to review in advance the disclosure
and to contest the same, including reasonable opportunity to seek a protective
order or to seek confidential treatment of such disclosures under Rule 24b-2 of
the Securities Exchange Act of 1934, as amended), (b) any disclosure made in
connection with the enforcement of any right or remedy relating to this
Agreement, (c) any disclosure made by CBLI or GPI to their respective employees,
collaborators, licensors, licensees, contract research organizations, business
partners, investors, potential investors, lenders and potential lenders provided
the person receiving the disclosure has undertaken a confidentiality obligation
to CBLI or GPI, as the case may be, substantially similar to the confidentiality
obligations the parties have undertaken to each other under this Agreement, or
(d) any disclosure made pursuant to a press release in a form mutually agreed to
by the parties (or any other subsequent disclosure containing substantially
similar information).




8. REPRESENTATIONS AND WARRANTIES.


8.1 Authorization; Enforceability. Each of GPI and CBLI represent and warrant to
the other that, as of the Effective Date: (a) it is a corporation duly organized
and validly existing under the laws of its jurisdiction of organization and has
all requisite power and authority to enter into this Agreement; (b) it is duly
authorized by all requisite action to execute, deliver and perform this
Agreement and to consummate the transactions contemplated hereby, and that the
same do not conflict or cause a default with respect to such party’s obligations
under any other agreement; (c)  it has duly executed and delivered this
Agreement; (d) it is authorized to disclose any and all Confidential Information
made available to the other party pursuant to this Agreement; and (e) it will
comply at all times with the provisions of the Generic Drug Enforcement Act of
1992 and upon request will certify in writing to the other party that neither
it, its employees nor any person providing services for such party under this
Agreement has been debarred under the provisions of such act.


8.2 Additional Representations, Warranties and Covenants of CBLI. CBLI further
represents and warrants to GPI as follows:


(a) CBLI has no knowledge as of the Effective Date of any claims, judgments or
settlements against CBLI or its licensor(s) pending, or threatened, that
invalidate or seek to invalidate the CBLI Patent Rights. CBLI has no knowledge
of any pending litigation against CBLI or any Affiliate of CBLI or any licensor
of CBLI that alleges that any of CBLI’s activities relating to the Provided
Product have violated the intellectual property rights of any Third Party (nor
has it received any written communication threatening such litigation).


(b) CBLI has not previously assigned, transferred, conveyed or otherwise
encumbered and will not assign, transfer, convey or otherwise encumber its
right, title and interest in the Licensed Technology in a manner inconsistent
with





--------------------------------------------------------------------------------





the terms hereof. There is and will be no agreement to which CBLI is a party and
by which it is bound that would conflict with or be breached by CBLI granting
GPI the licenses in Section 2.1.


As used in this Section 8.2, “Knowledge” means to the actual knowledge of a
director, an officer or employee of CBLI.


8.3 Disclaimers. (a) EXCEPT FOR THE WARRANTIES EXPRESSLY MADE IN SECTIONS
8.1-8.2, NeITHER PARTY MAKES ANY OTHER REPRESENTATION OR WARRANTY, EITHER
EXPRESS OR IMPLIED (WHETHER WRITTEN OR ORAL), INCLUDING ANY WARRANTY OF DESIGN,
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, AND NON-INFRINGEMENT OF THE
INTELLECTUAL PROPERTY RIGHTS OF THIRD PARTIES, ARISING FROM A COURSE OF DEALING,
USAGE OR TRADE PRACTICES, IN ALL CASES WITH RESPECT THERETO.


(b) THE REPRESENTATIONS AND WARRANTIES OF EACH OF CBLI AND GPI EXTEND ONLY TO
THE OTHER PARTY. NEITHER PARTY WILL BE LIABLE FOR ANY CLAIM OR DEMAND AGAINST
SUCH OTHER PARTY BY A THIRD PARTY, EXCEPT TO THE EXTENT PROVIDED IN SECTIONS
9.2-9.3.




9. RISK ALLOCATION


9.1 Limitation of Liability. EXCEPT FOR BREACH OF CONFIDENTIALITY OBLIGATIONS
UNDER SECTION 7.1 and except as otherwise provided in sections 9.2 and 9.3 WITH
RESPECT TO third party claims, IN NO EVENT SHALL either party be liable TO THE
OTHER for LOST PROFITS OR SAVINGS OR FOR ANY indirect, incidental,
consequential, special, PUNITIVE or exemplary damages IN CONNECTION WITH THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, however caused,
under any theory of liability.


9.2 Third Party Claims (Excluding Infringement). Subject to the provisions of
Section 9.4, each of GPI and CBLI (each, in such capacity, the “Indemnifying
Party”) will defend, indemnify and hold harmless the other party, its
subsidiaries, parent corporations, Affiliates, officers, directors, partners,
members, shareholders, employees, agents, and their successors and assigns
(each, in such capacity, the “Indemnified Party”) from and against any claim,
suit, demand, loss, damage, expense (including reasonable attorneys’ fees of the
Indemnified Party(ies) and those that may be asserted by a Third Party) or
liability including claims for death or personal injury (collectively, “Losses”)
imposed upon the Indemnified Party(ies) by any Third Party arising from or
related to: (a) any material breach of the Indemnifying Party’s representations
and warranties (and covenants) under this Agreement; or (b) any negligence or
intentional misconduct by the Indemnifying Party (or its employees, agents,
representatives, Affiliates, licensees, sublicensees or distributors) in
performing its obligations under this Agreement; or (c) in the case of GPI as
Indemnifying Party, the labeling, packaging, package insert, other materials or
promotional claims with respect to Product or the Manufacture,
Commercialization, use or other disposition of such Product by GPI or by an
Affiliate, licensee, sublicensee, distributor or agent of GPI. The foregoing
indemnification action shall not apply in the event and to the extent that such
Losses arose as a result of any Indemnified Party’s negligence, intentional
misconduct or breach of this Agreement.


9.3 Infringement Indemnification. (a) Subject to the provisions of Section 9.4,
GPI shall defend, indemnify and hold harmless the CBLI Indemnified Party(ies)
from and against any Losses imposed upon them by any Third Party and arising
from or related to a Third Party claim that the Development, Manufacture (if
applicable) or Commercialization of any Product by GPI or by an Affiliate,
licensee, sublicensee, distributor or agent of GPI; provided, however, that GPI
shall not be required to indemnify, hold harmless or defend any CBLI Indemnified
Party against any claim brought pursuant to the Section 9.3(a) to the extent (i)
CBLI has an obligation to indemnify the GPI Indemnified Parties under Section
9.3(b) or (ii) related to any claim that the use of the Licensed Technology in
accordance with this Agreement infringes any Patent Rights owned or controlled
by any Third Party where such claim is based upon the use of the Licensed
Technology alone, but not the use of the Licensed Technology with any other
technology.


(b) Subject to the provisions of Section 9.4, CBLI shall defend, indemnify and
hold harmless the GPI Indemnified Party(ies) from and against any Losses imposed
upon them by any Third Party and arising from or related to a Third





--------------------------------------------------------------------------------





Party claim that use of the CBLI Intellectual Property or practice of the CBLI
Patent Rights by CBLI in the CBLI Field violates or infringes the intellectual
property rights of any Third Party. CBLI shall have no obligation or liability
to GPI under this Section 9.3(b) in the event and to the extent that the alleged
infringement is covered by Section 9.3(a).


(c) For the avoidance of doubt, with respect to any infringement action brought
against CBLI, GPI or both parties alleging infringement, that is not subject to
this Section 9.3: (i) GPI shall have the final right to control such defense
(including, settlement therefor) if GPI is the sole defendant, (ii) CBLI shall
have the final right to control such defense (including settlement) therefor if
CBLI is the sole defendant and (iii) the parties shall jointly control such
defense (including settlement therefor) if the parties are joint defendants and
each party shall bear its own cost incurred, including its internal cost.


9.4 Procedure. To receive the benefit of indemnification under Sections 9.2 or
9.3, the Indemnified Party must (a) promptly notify the Indemnifying Party of a
claim or suit; provided, that failure to give such notice shall not relieve
Indemnifying Party of its indemnification obligations except where, and solely
to the extent that, such failure actually and materially prejudices the rights
of Indemnifying Party; (b) provide reasonable cooperation to the Indemnifying
Party (and its insurer), as reasonably requested, at Indemnifying Party’s cost
and expense; and (c) tender to the Indemnifying Party (and its insurer) full
authority to defend or settle the claim or suit; provided that no settlement
requiring any admission by the Indemnified Party or that imposes any obligation
on the Indemnified Party shall be made without the Indemnified Party’s consent.
Neither party has any obligation to indemnify the other party in connection with
any settlement made without the Indemnifying Party’s written consent. The
Indemnified Party has the right to participate at its own expense in the claim
or suit and in selecting counsel therefor.


9.5 Insurance. Not later than thirty (30) days before the date on which GPI or
any Affiliate or sublicensee of GPI, shall, on a commercial basis, make, use, or
sell Product in the GPI Field, or CBLI or any Affiliate or sublicensee of CBLI
shall, on a commercial basis, make, use, or sell Product in the CBLI Field, as
applicable, and at all times thereafter until the expiration of all applicable
statutes of limitation pertaining to any such manufacture, marketing,
possession, use, sale of other disposition of Product in the GPI Field or the
CBLI Field, as applicable, GPI will, at its expense, and CBLI will, at its
expense, obtain and maintain in full force and effect, comprehensive general
liability insurance, including product liability insurance and clinical trial
insurance with a minimum coverage of $5,000,000 per occurrence and $5,000,000
annual aggregate. Such insurance shall name the other party as an additional
insured and shall provide for at least thirty (30) days’ notice to the other
party of any cancellation or termination. Notwithstanding the foregoing, with
the other party’s prior written consent, a party may elect to self-insure with
respect to any insurance coverage it is required to obtain hereunder as part of
a comprehensive self-insurance program adopted by GPI.




10. TERM AND TERMINATION


10.1 Term. This Agreement shall take effect as of the Effective Date and shall
remain in effect until the expiration of the last to expire Valid Claim of the
CBLI Patent Rights, unless sooner terminated in accordance with Section 10.2.


10.2 Termination. The parties may terminate this Agreement, at any time upon
mutual written agreement of the parties.


10.3 Effect of Termination. (a) In the event the license granted to GPI under
Section 2.1(a), Section 2.1(b), or Section 2.1(d) terminates for any reason
before expiration of the term set forth by Section 10.1 above, each of GPI’s
Third Party sublicensees at such time shall continue to have the rights and
licenses set forth in their sublicense agreements; provided, that such
sublicensee agrees in writing that (i) CBLI is entitled to enforce all relevant
provisions directly against such sublicense and (ii) CBLI shall not assume, and
shall not be responsible to such sublicensee for, any representations,
warranties or obligations of GPI to such sublicensee, other than to permit such
sublicensee to exercise any rights to Product that are sublicensed under such
sublicense agreement; and provided further, that GPI shall have no liability to
CBLI for any action or inaction of the sublicensees under any continuing license
to the sublicensee.







--------------------------------------------------------------------------------





(b) Nothing herein shall be construed to release either party of any obligation
which matured prior to the effective date of any termination. Either party’s
liability for any uncontested charges, payments or expenses due to the other
party that accrued prior to the termination date shall not be extinguished by
termination, and such amounts (if not otherwise due on an earlier date) shall be
immediately due and payable on the termination date.
  
10.4 Survival.  Sections 1, 2.1(f), 2.2, 4.7, 7, 8, 9, 10.3, 11, 12.1-12.3, and
12.6-12.12 shall survive any termination or expiration of this Agreement.


10.5 Specific Performance.  The parties agree that irreparable damage would
occur if any provision of this Agreement were not performed in accordance with
the terms hereof or if a party violated the terms of the licenses specified in
Section 2.1, and that the parties shall be entitled to specific performance of
the terms of this Agreement, in addition to any other remedy to which they are
entitled at law or in equity. Each party hereto (a) agrees that it shall not
oppose the granting of such specific performance or relief and (b) hereby
irrevocably waives any requirement for the security or posting of any bond in
connection with such relief.


11. Dispute resolution


11.1 Issue Resolution. Unless otherwise set forth in this Agreement, in the
event of a dispute arising out of, in connection with or under this Agreement
between the parties, including disputes that cannot be resolved by the Joint
Committee, the parties shall refer such dispute to the Parties’ Executive
Officers, and such Executive Officers (or their designee) shall attempt in good
faith to resolve such dispute. If the parties are unable to resolve a given
dispute pursuant to this Section 11.1 within sixty (60) days of referring such
dispute to the Executive Officers, such dispute shall be resolved by binding
arbitration in the manner described in Section 11.2.


11.2 Arbitration. (a) If a party intends to begin an arbitration to resolve a
dispute arising under this Agreement after the provisions of Section 11.1 have
been exhausted, such party shall provide written notice (the “Arbitration
Request”) to the other party of such intention and the issues for resolution.
From the date of the Arbitration Request and until such time as the dispute has
become finally settled, the running of the time periods as to which a party must
cure a breach of this Agreement becomes suspended as to the subject matter of
the dispute. Unless the parties otherwise agree in writing, during the period of
time that any arbitration proceeding is pending under this Agreement, the
parties shall continue to comply with all those terms and provisions of this
Agreement that are not the subject of the pending arbitration proceeding. The
arbitration proceeding shall be conducted in accordance with the Commercial
Arbitration Rules and Supplementary Procedures for Large Complex Disputes of the
American Arbitration Association (the “AAA”) and otherwise as set forth in this
Section 11.2.


(b) Within ten (10) Business Days after the receipt of the Arbitration Request,
the other party may, by written notice, add additional issues for resolution;
provided, that such issues have been subject to Section 11.1 and relate directly
to the matter that is the subject of the applicable Arbitration Request.


(c) The arbitration shall be conducted by one (1) arbitrator selected in
accordance with the AAA Commercial Arbitration Rules and Supplementary
Procedures for Large Complex Disputes as modified below, unless the matter in
dispute has a value of at least $50,000,000 and either party wishes to have the
arbitration conducted by a panel of three (3) arbitrators. The arbitrator(s)
shall be experienced in the subject matter of the Arbitration Request as it
applies to the biotechnology or pharmaceutical business. The parties shall
cooperate to attempt to select the arbitrator(s) by agreement within twenty (20)
days of the initiation of arbitration. If agreement cannot be reached within
such twenty (20) days, then that AAA will submit a list of twenty (20) qualified
arbitrators from which each party shall strike unacceptable entries; provided
that each party shall not strike more than thirty-five percent (35%) of the
names without cause and rank the remaining names. The AAA shall appoint the
arbitrator(s) with the highest combined ranking(s). If these procedures fail to
result in selection of the required number of arbitrators, the AAA shall appoint
the arbitrator(s), allowing each side challenges for cause. The arbitration
shall be held in New York, New York and all proceedings and communications shall
be conducted in English. The parties each use their best efforts to have the
arbitration hearing held as soon as practicable and in any event within sixty
(60) days after the selection of the arbitrator(s). At least five (5) Business
Days prior to the arbitration hearing, each party shall submit to the other
party and the arbitrator(s) a copy of all exhibits





--------------------------------------------------------------------------------





on which such party intends to rely at the hearing, a pre-hearing brief (up to
20 pages), and a proposed ruling (up to 5 pages). The proposed ruling shall be
limited to proposed rulings and remedies on each issue and shall contain no
argument on or analysis of the facts or issues. Within five (5) Business Days
after close of the hearing, each party may submit a post-hearing brief (up to 5
pages) to the arbitrator(s).


(d) Either party may apply first to the arbitrators for interim injunctive
relief until the arbitration decision is rendered or the arbitration matter is
otherwise resolved; provided, that if such party determines that such injunctive
relief cannot be awarded in a timeframe adequate to protect such party’s
interests, then a party may, without waiving any right or remedy under this
Agreement, seek from any court having jurisdiction any injunctive or provisional
relief necessary to protect the rights or property of that party pending
resolution of the arbitration matter pursuant to this Section 11.2. The
arbitrators shall have no authority to award punitive or any other type of
damages not measured by a party’s compensatory damages. The parties further
agree that the decision of the arbitrators shall be the sole, exclusive and
binding remedy between them regarding determination of arbitration matters
presented.
 
(e) The parties hereby agree that any disputed performance or suspended
performance pending the resolution of an arbitration matter that the arbitrators
determine to be required to be performed by a party must be completed within a
reasonable time period following the final decision of the arbitrators.


(f) Each party shall bear its own attorneys’ fees, costs, and disbursements
arising out of the arbitration, and shall pay an equal share of the fees and
costs of the arbitrators; provided, however, that the arbitrators shall be
authorized to determine whether a party is the prevailing party, and if so, to
award to that prevailing party reimbursement for its reasonable attorneys’ fees,
costs and disbursements (including, for example, expert witness fees and
expenses, photocopy charges and travel expenses), and/or the fees and costs of
the arbitrators.


(g) Except to the extent necessary to confirm an award or decision or as may be
required by Applicable Laws, neither a party nor an arbitrator may disclose the
existence, content, or results of an arbitration without the prior written
consent of both parties.


(h) The parties agree that, in the event of an arbitration matter involving the
alleged breach of this Agreement, neither party may terminate this Agreement
until resolution of such matter pursuant to this Section 11.2, and any time
period for cure will only commence after such resolution.
  
(i) By agreeing to this binding arbitration provision, the parties understand
that they are waiving certain rights and protections which may otherwise be
available if a dispute between the parties were determined by litigation in
court, including the right to seek or obtain certain types of damages precluded
by this provision, the right to a jury trial, certain rights of appeal, and a
right to invoke formal rules of procedure and evidence.




12. General Provisions


12.1 Governing Law. This Agreement shall be governed and construed in accordance
with the internal, substantive laws of the State of New York, to the exclusion
of any choice or conflict of laws rule or provision that would result in the
application of the substantive law of any other jurisdiction. Notwithstanding
the foregoing, with respect to any dispute relating to the determination of
scope, validity or enforceability of any Patent Rights, the parties consent to
the exclusive jurisdiction of the federal courts of the United States and the
Applicable Laws of the United States which cause that Patent Right to come into
being. The United Nations Convention on Contracts for the International Sale of
Goods shall not apply to the transactions contemplated by this Agreement.


12.2 Amendment and Waiver. No provision of or right under this Agreement shall
be deemed to have been waived by any act or acquiescence on the part of either
party, its agents or employees, but only by an instrument in writing signed by
an authorized officer of each party. No waiver by either party of any breach of
this Agreement by the other party shall be effective as to any other breach,
whether of the same or any other term or condition and whether occurring before
or after the date of such waiver.







--------------------------------------------------------------------------------





12.3 Independent Contractors. Each party represents that it is acting on its own
behalf as an independent contractor and is not acting as an agent for or on
behalf of any Third Party. This Agreement and the relations hereby established
by and between GPI and CBLI do not constitute a partnership, joint venture,
franchise, agency or contract of employment. Neither party is granted, and
neither party shall exercise, the right or authority to assume or create any
obligation or responsibility on behalf of or in the name of the other party or
its Affiliates. Each party shall be solely responsible for compensating all its
personnel and for payment of all related FICA, workers’ compensation,
unemployment and withholding taxes. Neither party shall provide the other
party’s personnel with any benefits, including but not limited to compensation
for insurance premiums, paid sick leave or retirement benefits.


12.4 Assignment. Subject to Section 12.6, neither party may assign this
Agreement or any of its rights and obligations under this Agreement without the
prior written consent of the other party; provided, that either party may assign
this Agreement to (a) any Person to which such party transfers all or
substantially all of its assets to which this Agreement relates or with which
such party is consolidated or merged; (b) any Person that owns a majority of the
voting stock of such party; or (c) an Affiliate of the assigning party;
provided, further, that in each instance the assignee expressly assumes all
obligations imposed on the assigning party by this Agreement in writing and the
other party is notified in advance of such assignment. This Agreement shall bind
and inure to the benefit of the parties hereto and their respective successors
and permitted assigns.


12.5 Compliance of Anti-bribery. In performing this Agreement, each party and
its director, officer, employee, consultant, contractor and agents of each party
or Affiliates (collectively, “Representatives”) (a) shall not offer to make,
make, promise, authorize or accept any payment or giving anything of value,
including, but not limited to, bribes, either directly or indirectly to any
public official, Regulatory Authority or anyone else for the purpose of
influencing, inducing or rewarding any act, omission or decision in order to
secure an improper advantage, or obtain or retain business and (b) shall comply
with all applicable anti-corruption and anti-bribery laws and regulations. Each
party shall notify the other immediately upon becoming aware of any breach of
its obligations under this Section 12.5.


12.6 Application to Affiliates. It is understood and agreed that for purposes of
the definitions of CBLI Intellectual Property, CBLI Patent Rights, GPI
Intellectual Property and GPI Patent Rights and for purposes of Section 2.1(c),
the term “Affiliate” shall not be construed to cover any Third Party that
becomes an Affiliate of CBLI or GPI after the Effective Date as a result of a
transaction in which (i) such Third Party directly or indirectly acquires all or
substantially all of the stock or assets of CBLI or GPI or (ii) CBLI or GPI is
consolidated or merged into such third party or any of its affiliates; if the
result of a transaction described in clause (i) or (ii) is that any “person” or
“group” (within the meaning of Section 12.(d) or 14(d) of the Securities
Exchange Act of 1934, as amended) acquires, directly or indirectly, the
beneficial ownership, of a majority of the voting power of CBLI or GPI and
specifically excluding any person or group that is controlled directly or
indirectly by CBLI or GPI or its present officers or directors; provided
further, that with respect to any such third party, the non-applicability of
Section 2.1(c) shall only take effect in the event and to the extent that those
provisions would require such acquiring Third Party to cease activities that
were being actively pursued prior to the date it becomes an Affiliate of CBLI.
It is further understood and agreed that any Third Party that becomes an
Affiliate of CBLI in a transaction in which CBLI acquires control of such Third
Party shall be deemed an Affiliate for purposes of Section 2.1(c).


12.7 Notices. Any notice to be given under this Agreement must be in writing and
delivered either in person, or by overnight courier by FedEx or DHL, to the
party to be notified at its address given below, or at any address such party
may designate by prior written notice to the other in accordance with this
Section 12.7. Notice shall be deemed sufficiently given for all purposes upon
the earliest of: (i) the date of delivery if delivered in person; or (ii) if
delivered by overnight courier the next Business Day.


If to GPI:
Genome Protection, Inc.    

73 High Street
Buffalo, New York 14203
Attention: Chairman, Board of Directors


If to CBLI:
Cleveland BioLabs, Inc.

73 High Street





--------------------------------------------------------------------------------





Buffalo, New York 14203
Attention: Chief Executive Officer


12.8 Severability. In the event any provision of this Agreement shall for any
reason be held to be invalid, illegal or unenforceable in any respect, such
invalidity, illegality or unenforceability shall not affect any other term or
provision hereof. The parties agree that they will negotiate in good faith or
will permit a court to replace any provision hereof so held invalid, illegal or
unenforceable with a valid provision which is as similar as possible in
substance to the invalid, illegal or unenforceable provision.


12.9 Captions. Captions of the sections and subsections of this Agreement are
for reference purposes only and do not constitute terms or conditions of this
Agreement and shall not limit or affect the meaning or construction of the terms
and conditions hereof.


12.10 Word Meanings. Words such as herein, hereinafter, hereof and hereunder
refer to this Agreement as a whole and not merely to a section or paragraph in
which such words appear, unless the context otherwise requires. The singular
shall include the plural, and each masculine, feminine and neuter reference
shall include and refer also to the others, unless the context otherwise
requires, the word “or” is used in the inclusive sense (and/or) and the word
“including” is used without limitation and means “including without limitation”.


12.11 Entire Agreement. The terms and provisions contained in this Agreement
(including the Attachments) constitute the entire understanding of the parties
with respect to the transactions and matters contemplated hereby and supersede
all previous communications, representations, agreements and understandings
relating to the subject matter hereof, including the Confidentiality Agreement
dated May 24, 2018. No representations, inducements, promises or agreements,
whether oral or otherwise, between the parties not contained in this Agreement
shall be of any force or effect. No agreement or understanding extending this
Agreement or varying its terms (including any inconsistent terms in any purchase
order, acknowledgment or similar form) shall be binding upon either party unless
it is in a writing specifically referring to this Agreement and signed by a duly
authorized representative of the applicable party.


12.12 Rules of Construction. The parties agree that they have participated
equally in the formation of this Agreement and that the language and terms of
this Agreement shall not be construed against either party by reason of the
extent to which such party or its professional advisors participated in the
preparation of this Agreement.


12.13 Counterparts. This Agreement may be executed in multiple counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.


12.14 Further Assurances. Each party covenants and agrees that, subsequent to
the execution and delivery of this Agreement and without any additional
consideration, it will execute and deliver any further legal instruments and
perform any acts which are or may become reasonably necessary to effectuate the
purposes of this Agreement.


IN WITNESS WHEREOF the parties have caused this Agreement to be executed on
their behalf by their duly authorized representatives as of the Effective Date.




CLEVELAND BIOLABS, INC.                    GENOME PROTECTION, INC.


By: /s/ YAKOV KOGAN                            By: /s/ YAKOV KOGAN
Name: Yakov N. Kogan                            Name: Yakov N. Kogan
Title: Chief Executive Officer
Title: Director





Schedule A-1    Entolimod Composition Patents
Schedule A-2    Entolimod Oncology Patents
Exhibit 1        CCF License









--------------------------------------------------------------------------------





Schedule A-1


Entolimod Composition Patents




Title
Jurisdiction
Application Details
Patent Details
Status
Flagellin related polypeptides and uses thereof
Europe
EP 05855104.5
Filing Date: 12-22-2005
Priority Date: 12-22-2004
EP 1838340
04-04-2018
PATENTED
Flagellin related polypeptides and uses thereof
France
EP 05855104.5
Filing Date: 12-22-2005
Priority Date: 12-22-2004
EP 1838340
04-04-2018
PATENTED
Flagellin related polypeptides and uses thereof
Germany
EP 05855104.5
Filing Date: 12-22-2005
Priority Date: 12-22-2004
EP 1838340
04-04-2018
PATENTED
Flagellin related polypeptides and uses thereof
Great Britain
EP 05855104.5
Filing Date: 12-22-2005
Priority Date: 12-22-2004
EP 1838340
04-04-2018
PATENTED
Flagellin related polypeptides and uses thereof
Switzerland
EP 05855104.5
Filing Date: 12-22-2005
Priority Date: 12-22-2004
EP 1838340
04-04-2018
PATENTED
Flagellin related polypeptides and uses thereof
Israel
IL 184140
Filing Date: 12-22-2005
Priority Date: 12-22-2004
IL 184140
12-01-2015
PATENTED
Flagellin related polypeptides and uses thereof
Israel
IL 227910
Filing Date: 12-22-2005
Priority Date: 12-22-2004
IL 227910
12-01-2015
PATENTED
Flagellin related polypeptides and uses thereof
Japan
JP 2007-548451
Filing Date: 12-22-2005
Priority Date: 12-22-2004
JP 5285278
09-11-2013
PATENTED
Flagellin related polypeptides and uses thereof
USA
US 11/722,682
Filing Date: 05-02-2008
Priority Date: 12-22-2004
US 8,007,812
08-30-2011
PATENTED
Flagellin related polypeptides and uses thereof
US
US 13/110,704
Filing Date: 05-18-2011
Priority Date: 12-22-2004
US 8,932,609
01-13-2015
PATENTED
Flagellin related polypeptides and uses thereof
US
US 13/110,720
Filing Date: 05-18-2011
Priority Date: 12-22-2004
US 8,287,882
10-16-2012
PATENTED
Flagellin related polypeptides and uses thereof
US
US 14/284,354
Filing Date: 05-21-2014
Priority Date: 12-22-2004
US 8,871,215
10-28-2014
PATENTED
Flagellin related polypeptides and uses thereof
US
US 14/559,669
Filing Date: 12-03-2014
Priority Date: 12-22-2004
US 9,139,623
09-22-2015
PATENTED
Flagellin related polypeptides and uses thereof
US
US 14/828,111
Filing Date: 08-17-2015
Priority Date: 12-22-2004
US 9,228,000
01-05-2016
PATENTED






--------------------------------------------------------------------------------





Flagellin related polypeptides and uses thereof
US
US 14/949,492
Filing Date: 11-23-2015
Priority Date: 12-22-2004
US 9,457,061
10-04-2016
PATENTED
Flagellin related polypeptides and uses thereof
US
US 15/254,695
Filing Date: 09-01-2016
Priority Date: 12-22-2004
9,827,289
11-28-2017
PATENTED
Flagellin related polypeptides and uses thereof
US
US 15/794,804
Filing Date: 10-26-2017
Priority Date: 12-22-2004
N/A
PENDING










--------------------------------------------------------------------------------





Schedule A-2


Entolimod Oncology Patents


Title
Jurisdiction
Application Details
Patent Details
Status
Use of toll-like receptor agonist for treating cancer
Argentina
AR P120102493
Filing Date: 07-10-2012
Priority Date: 01-10-2011
N/A
PENDING
Use of toll-like receptor agonist for treating cancer
Israel
IL 227308
Filing Date: 01-10-2012
Priority Date: 01-10-2011
IL 227308
03-01-2018
PATENTED
Use of toll-like receptor agonist for treating cancer
India
IN 1272/MUMNP/2013
Filing Date: 01-10-2012
Priority Date: 01-10-2011
N/A
PENDING
Use of toll-like receptor agonist for treating cancer
Japan
JP 2013-548628
Filing Date: 01-10-2012
Priority Date: 01-10-2011
6041444
11-18-2016
PATENTED
Use of toll-like receptor agonist for treating cancer
Mexico
MX/a/2013/007967
Filing Date: 01-10-2012
Priority Date: 01-10-2011
N/A
PENDING
Use of toll-like receptor agonist for treating cancer
New Zealand
NZ 612615
Filing Date: 01-10-2012
Priority Date: 01-10-2011
NZ 612615
12-01-2015
PATENTED
Use of toll-like receptor agonist for treating cancer
USA
US 13/979,104
Filing Date: 07-10-2013
Priority Date: 01-10-2011
9,376,473
Jun-28-2016
PATENTED
Use of toll-like receptor agonist for treating cancer
USA
US 15/631,427
Filing Date: 23-Jun-2017
Priority Date: 01-10-2011
N/A
ALLOWED








--------------------------------------------------------------------------------





Exhibit 1


CCF License







